Case 3:19-cv-00418-REP-RCY Document 5 Filed 08/23/19 Page 1 of 3 PageID# 31


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division

                                                             H                       jf^
                                                             P
                                                                  fmidtm             z)
Uhuru Baraka Rowe,
                                                             CLERK, U;S. DISTRICT COURT
                         Plaintiff,                                RICHMOND. VA


V.                                            Civil Action No. 3:19CV418


Gregory L. Holloway, ^ al.,
                         Defendants.




                RESPONSE TO COURT'S MEMORANDUM ORDER

     This Court, pursuant to its Memorandum Order dated August 2,


(20) days of the date of said Order, "why he should be permitted to
litigate a second action pro se while he has a similar action pen
ding." The Court also directed Rowe to "demonstrate why allowing a
second action to proceed simultaneously furthers the interests of

judicial economy and efficiency."
     There are currently two civil rx^ts complaints Rowe has pending
with the Court. The first complaint, which the Court in its Order

                            case"' \i?as^pr6pkred a^id fil4d by
attorney, Jeffrey E. Fogel. The second complaint, as captioned above,

was prepared and filed by Rowe as a pro se cpmplaint. For purposes
of clarification, Rowe will refer to this complaint as the "2019

Case."

     It is the Court's contention, as reflected in its. Order, that
the claims presented in the 2018 Case and the pro se 2019 Case are

"substantially similar" and the pro se 2019 case contains "virtually



                               1 of 3
Case 3:19-cv-00418-REP-RCY Document 5 Filed 08/23/19 Page 2 of 3 PageID# 32


the same facts and allegations as those in the 2018 Case, that is
filed against some of the same defendants" in the 2018 Case. Rowe

disagrees with the Court's misconstruction of the claims presented
in his pro se 2019 Case as set forth below:
     1. The 2018 Case concerns the censorship of two of Rowe's

political essays titled "Life at Sussex 2 State Prisonj^^Revisited"
and "Sussex 2 State Prison is a Potemkin Prison" which he attempted
to send to an outside acquaintance via JPay electronic secure me-

ssagdng on or about June 1, 2018.
     2. The pro se 2019 Case concerns a position paper which Rowe
authored and attempted to mail to an outside acquaintance via postal
mail on' or about May 8, 2018.

     3. The two claims presented in the 2018 Case are the violation

of Rowe's First Amendment right to free speech and his Fourteenth.
Amendment right to Due Process associated with the censorship of
his political essays listed in paragraph 1.
     4. The two claims presented in the pro se 2019 Case are govern
ment (i.e. Sussex II State Prison officals) retaliation against Rowe
associated with his exercise of free speech in authoring a position


actions taken against Rowe includes, among various other actions
as outlined in his pro se 2019 complaint, the censorship of the
two essays listed in paragraph 1 above. These retaliatory actions,
too, violated Rowe's First and Fourteenth Amendment rights.
     5. In order to prevail on his claims in the 2018 Case, Rowe
must prove that the censorship of his two essays by. prison officials
was done solely;to suppress criticisms of prison officials and prison
officials and. not to further- important" or!-substantial government in-


                                 2 of 3
Case 3:19-cv-00418-REP-RCY Document 5 Filed 08/23/19 Page 3 of 3 PageID# 33


terest in security and order, whereas in the pro se 2019 Case, Rowe
must prove that the speech contained within his May 8, 2018 position
paper was protected, that defendants took adverse action against him,
and that there is a causal connection between the protected- speech
and the adverse action.

     6. Because the censorship and retaliation alleged in both the
2018 Case and the pro se 2019 Case stemmed from- the protected speech
contained in two strikingly different writings authored by Rowe during
fewo different- ttoe periods; because of the different^'l^^^^           eleraehfs'
Rowe must prove in order to prevail in each case; and because the pro
se 2019 Case names eight different defendants not named in the 2018

Case, this is proof that both cases do not contain "substantially
similar claims from the same time period against some of the same
defendants" or "the same facts and allegations," as the Court stated
in its August 2, 2019 Memorandum Order.

     7.: Since both cases, and. the facts and allegations alleged in
both cases, are dissimilar, allowing them to proceed separately and
simultaneously does not adversely impacts this court.'s interests of
judicial economy and efficiency.

                                       S ^Itetea..abovg^     ,in the intgfi&st,
of justice and fairness,: Rowe urges; this. Court to:allow: the 2018 Case

and the pro se 2019 Case to proceed separately and simultaneously.


                       Respectfully submitted.


                      U-VuxnxL R ^x}JL^
                    unuru Baraka Kowe, Tialntltf




                                 3 of 3
